DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ernest Estes on 6/1/2022.

The application has been amended as follows: 

In regards to independent claim 1, in Line 7, please change “playback apparatus” to “playback device”.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Referring to independent claims 1, 4 and 13-18, the prior art of record fails to anticipate or render obvious the combined elements/steps of receiving creative intent input describing emotion expectations and narrative information relating to one or more portions of media content, generating expected physiologically observable states relating to the one or more portions of the media content, providing, to a playback device, an audiovisual content signal with the media content and media metadata comprising the expected physiologically observable states for the one or more portions of the media content and that the audiovisual signal causes the playback device (a) to use one or more physiological monitoring signals to determine, with respect to a viewer, one or more assessed physiologically observable states relating to the one or more portions of the media content and (b) to generate, based at least in part on the one or more expected physiologically observable states and the one or more assessed physiologically observable states, modified media content from media content as the modified media content generated from the media content is being adjusted and rendered to the viewer, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	In regards to the Lee et al. (U.S. Patent Application Publication 2009/009429) and the Physiological-Based Affect Event Detector for Entertainment Video Application (cited by Applicant) prior art reference fail to teach receiving creative intent input describing emotion expectations and narrative information relating to the media content and using both expected and assessed physiological observable states to modify media content as the modified media content generated from the media content is being adjusted and rendered to the viewer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


May 31, 2022